DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brakefield (US 9136083 B2) in view of Otto (US 20180269602 A1), Denigris (US 4071290 A), and Hinds (US 1828659 A).
As to claim 1, Brakefield discloses: An in-line fuseholder quick connection device (Fig. 1-3; in-line between 112 and 114, at least quick connection to the fuse and/or circuit connections 130, 146), comprising: 
a housing 102; 
a fuse carrier 108 comprising a receiving chamber for inserting a fuse cartridge, the fuse carrier to move from a horizontal position (Fig. 1) along a top portion of the housing to an angled position (Fig. 3) extending outside the housing for receiving the fuse cartridge, the fuse carrier to further return to the horizontal position once the fuse cartridge is inserted inside the receiving chamber; 
a first base (extension of first fuse clip 106, connects to 114; col. 2, lines 51-62) for coupling to a first wire (e.g., 146 in Fig. 2);
a first fuse clip 106 for coupling to a first end of the fuse cartridge, the first fuse clip being part of the first base (integrally formed); and 
a second fuse clip 104 for coupling to a second end of the fuse cartridge.
Brakefield does not explicitly disclose:
a first spring clamp for clamping the first base to a first copper portion of the first wire, the first base comprising a roughened surface to provide traction between the first base and the first copper portion; 
wherein the first spring clamp is formed by cold forming a rectangular metal piece, annealing the rectangular metal piece, cutting a small rectangular opening at one end, shaping the rectangular piece into a generally oval shape, including an inward curl of an end of the rectangular metal piece that is opposite the rectangular opening, and bending the small rectangular opening so as to be disposed horizontally under the inward curl;
a first leverage cover adjacent to the fuse carrier, the first leverage cover to move from a horizontal position along the top portion of the housing to an angled position above the housing, the first leverage cover to return to the horizontal position once the first wire is coupled to the first base such that the top portion of the housing is adjacent to and in the same plane as a top portion of the first leverage cover, wherein the first leverage cover causes the first spring clamp to clamp the first base to the first copper portion of the first wire;
wherein the first base is inserted between the inward curl and the opening cutout in response to the first leverage cover returning to the horizontal position.
However, Otto discloses spring clamp wire connections (Fig. 1-8):
a first spring clamp 16.3.1-16.3.3 (Fig. 1-8) for clamping the first base 16.4.1 to a first copper portion (par. 0055) of the first wire 18.1-18.3, wherein the first spring clamp 16.3.1 (Fig. 7-8; Otto) is formed by cold forming a rectangular metal piece (bent rectangular plate), cutting a small rectangular opening 20 at one end, shaping the rectangular piece into a generally oval shape, including an inward curl of an end  (right end) of the rectangular metal piece that is opposite the rectangular opening, and bending the small rectangular opening so as to be disposed horizontally under the inward curl (see Fig. 7-8);
a first leverage cover 16.2.1 (Fig. 1-2, 5, and 6; Otto) adjacent to the fuse carrier, the first leverage cover to move from a horizontal position along the top portion of the housing 16 (as in Fig. 6) to an angled position above the housing (as in Fig. 5), the first leverage cover to return to the horizontal position once the first copper wire is coupled to the first base (as in Fig. 6) such that the top portion of the housing is adjacent to and in the same plane as a top portion of the first leverage cover (see annotated Figure below), wherein the first leverage cover causes the first spring clamp to clamp the first base to the first copper portion of the first wire (see Fig. 6); 
wherein the first base is inserted between the inward curl and the opening cutout in response to the first leverage cover returning to the horizontal position (see annotated Figure below);

    PNG
    media_image1.png
    700
    996
    media_image1.png
    Greyscale

in order to simplify connecting bare wires to electrical power accessories (par. 0002-0004), in order to provide an easily accessible wire connection receptacle (par. 0094), and/or to provide a fused connection between the wires (par. 0100).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the first and second bases of Brakefield with spring clamp wire connections as suggested by Otto, e.g., providing:
a first spring clamp for clamping the first base to a first copper portion of the first wire, wherein the first spring clamp is formed by cold forming a rectangular metal piece, cutting a small rectangular opening at one end, shaping the rectangular piece into a generally oval shape, including an inward curl of an end of the rectangular metal piece that is opposite the rectangular opening, and bending the small rectangular opening so as to be disposed horizontally under the inward curl;
a first leverage cover adjacent to the fuse carrier, the first leverage cover to move from a horizontal position along the top portion of the housing to an angled position above the housing, the first leverage cover to return to the horizontal position once the first wire is coupled to the first base such that the top portion of the housing is adjacent to and in the same plane as a top portion of the first leverage cover, wherein the first leverage cover causes the first spring clamp to clamp the first base to the first copper portion of the first wire;
wherein the first base is inserted between the inward curl and the opening cutout in response to the first leverage cover returning to the horizontal position;
in order to provide a fuse device between bare copper wire connections, in order to simplify connecting bare wires to the fuse device, and/or in order to provide easily accessible wire connection receptacles.
Further, Denigris suggests annealing a spring tension electrical connector (fuse clip) in order to provide proper spring tension (col. 3, lines 19-38).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Brakefield in view of Otto as suggested by Denigris, e.g., providing:
annealing the rectangular metal piece;
in order to provide proper spring tension.
Alternatively, the aforementioned method limitations do not have any actual patentable weight, since it has been held that even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965). 
Further, Hinds discloses:
the first base 10 (Fig. 1-2) comprising a roughened surface 15 to provide traction between the first base and the first copper portion (copper fuse wire; p. 2, lines 31-45);
in order to clamp the wire without movement/twisting (p. 2, lines 31-45).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Brakefield in view of Otto and Denigris as suggested by Hinds, e.g., providing:
the first base comprising a roughened surface to provide traction between the first base and the first copper portion;
in order to clamp the wire without movement/twisting.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 3, the obvious modification of Brakefield in view of Otto, Denigris, and Hinds above does not explicitly disclose:
the second fuse clip further comprising a second base for coupling to a second wire.
However, Otto discloses: spring clamp wire connections (Fig. 1-8), comprising:
electrical connections 22.2-22.3 (Fig. 3) further comprising a second base 16.4.2-16.4.3 (see Fig. 1-8) for coupling to a second wire 18.2-18.3;
in order to simplify connecting bare wires to electrical power accessories (par. 0002-0004), in order to provide an easily accessible wire connection receptacle (par. 0094), and/or to provide a fused connection between the wires (par. 0100).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Brakefield in view of Otto, Denigris, and Hinds as suggested by Otto, e.g., providing:
the second fuse clip further comprising a second base for coupling to a second wire;
in order to provide a fuse device between bare wire connections, in order to simplify connecting bare wires to the fuse device, and/or in order to provide an easily accessible wire connection receptacle.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 4, the obvious modification of Brakefield in view of Otto, Denigris, and Hinds above discloses:
a second spring clamp (another of 16.3.2-16.3.3; Fig. 1-8; Otto) for clamping the second base 16.4.2-16.4.3 to a second copper portion (par. 0055) of the second wire (another of 18.2-18.3), the second base comprising a second roughened surface to provide traction between the second base and the second copper portion (similarly as the first base in modification in claim 1; see p. 2, lines 31-45; Hinds); 
As to claim 6, the obvious modification of Brakefield in view of Otto, Denigris, and Hinds above discloses:
further comprising a second leverage cover 16.2.2 (Fig. 1-2, 5, and 6; Otto) adjacent to the fuse carrier, the fuse carrier being in between the first leverage cover and the second leverage cover (the terminals 112, 114 of Brakefield are at opposite ends of the fuse carrier), the second leverage cover to move from a horizontal position (as in Fig. 2, 6; Otto) along the top portion of the housing to an angled position (as in Fig. 1, 5) above the housing, the second leverage cover to return to the horizontal position (as in Fig. 2, 6) once the second wire is coupled to the second base such that the top portion of the housing is adjacent to and in the same plane as a top portion of the second leverage cover (see annotated Figure above), wherein the second leverage cover causes the second spring clamp to clamp the second base to the second copper portion of the second wire (as in Fig. 2, 6).
As to claim 7, the obvious modification of Brakefield in view of Otto, Denigris, and Hinds above discloses:
wherein the first fuse clip and the first base are formed from a single conductive material (see Fig. 2 of Brakefield, the first fuse clip and first base are formed integrally as 106).
As to claim 8, the obvious modification of Brakefield in view of Otto, Denigris, and Hinds above discloses:
wherein the first fuse clip comprises two vertical portions each having concave surfaces for receiving the fuse cartridge (see 106 in Fig. 2 of Brakefield).
As to claim 9, the obvious modification of Brakefield in view of Otto, Denigris, and Hinds above discloses:
wherein the first leverage cover and the second leverage cover comprise quick-release devices (operation of the leverage covers quickly releases the bare wires, see Fig. 1-2 and 5-6 of Otto).
As to claim 10, the obvious modification of Brakefield in view of Otto, Denigris, and Hinds above discloses: wherein the fuse carrier comprises a lever (upper portion of 108; Brakefield) for lifting the fuse cartridge from the horizontal position to the angled position.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brakefield (US 9136083 B2) in view of Otto (US 20180269602 A1), Denigris (US 4071290 A), and Hinds (US 1828659 A) as applied to claim 1 above, and further in view of Goyal (US 9325122 B1).
As to claim 12, the obvious modification of Brakefield in view of Otto, Denigris, and Hinds above does not explicitly disclose: further comprising an LED indicator, the LED indicator to indicate that the fuse is broken.
However, Goyal discloses: 
an LED indicator, the LED indicator to indicate that the fuse is broken (col. 6, lines 15-33).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Brakefield in view of Otto, Denigris, and Hinds as suggested by Goyal, e.g., providing:
an LED indicator, the LED indicator to indicate that the fuse is broken;
in order to indicate that the fuse is blown.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
Claimed Elements Not Taught
Applicant has alleged that Brakefield does not disclose “the first fuse clip being part of the first base” (Remarks, p. 8).
In response, Examiner notes that in Brakefield they are integrally formed - a first base (extension of first fuse clip 106, connects to 114; col. 2, lines 51-62).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB R CRUM/Examiner, Art Unit 2835